Name: Commission Regulation (EC) No 1387/2004 of 30 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  tariff policy
 Date Published: nan

 31.7.2004 EN Official Journal of the European Union L 255/3 COMMISSION REGULATION (EC) No 1387/2004 of 30 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 31 July 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 30 July 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 62,9 999 62,9 0707 00 05 052 83,4 092 101,8 999 92,6 0709 90 70 052 76,0 999 76,0 0805 50 10 382 52,7 388 51,2 508 39,2 512 41,3 524 53,9 528 51,4 999 48,3 0806 10 10 052 132,4 204 97,2 220 112,6 624 109,4 800 99,3 999 110,2 0808 10 20, 0808 10 50, 0808 10 90 388 97,6 400 111,0 404 128,6 508 76,9 512 92,5 528 63,1 720 52,8 804 95,5 999 89,8 0808 20 50 052 144,0 388 92,2 512 88,2 528 46,7 804 125,4 999 99,3 0809 10 00 052 159,4 094 65,7 999 112,6 0809 20 95 052 291,7 400 293,0 404 323,2 999 302,6 0809 30 10, 0809 30 90 052 170,1 999 170,1 0809 40 05 093 41,6 094 53,9 512 91,6 624 174,8 999 90,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.